




EXHIBIT 10.2




[tplogo.jpg]


API ADDENDUM


This API Addendum dated March 25, 2013 (“Addendum”) is by and between
Travelport, LP, Travelport Global Distribution System, BV (collectively,
“Travelport”) and Orbitz Worldwide, LLC (“Subscriber”).


WHEREAS, Travelport and Subscriber are parties to a Subscriber Services
Agreement dated July 23, 2007, as previously amended (“Agreement”).


WHEREAS, Subscriber wishes to obtain for, and Travelport wishes to provide to,
the applicable Orbitz Domestic Agencies (each, a “Licensee” and collectively,
“Licensees”), a license to use the Travelport uAPI on the terms and conditions
in this Addendum and in the Agreement for the purpose of satisfying the 5%
requirement (of searches for the OWW Domestic Consumer Websites) in Section 3(a)
of the Agreement Relating to ITA, Ebookers and Supplier Link, entered into among
the parties hereto and dated February 1, 2011 (the “Purpose”).


1.
Definitions



Except as otherwise specified in this Addendum, capitalized terms in this
Addendum will have the same meanings as used in the Agreement. In this Addendum,
the below terms will have the following meanings:


“Addendum Effective Date” means the date set forth in the preamble of this
Addendum.


“API Documentation” means the online materials provided or made available to
Subscriber that describe the use, operation, maintenance, and/or design of the
uAPI.


“Authorized Application” has the meaning set forth in Attachment 1 (such
Attachment being incorporated by references into this Addendum).


“Licensed API” has the meaning set forth in Section 3.


“uAPI” or “Universal API” means the application programming interface and
connectivity tools that enables Subscriber to access, shop and book travel from
multiple sources using the Authorized Application and which is marketed as the
Travelport Universal API™ as such product may be modified during the term of and
in accordance with this Addendum.


“uAPI Segment” means a reservation that is made directly via the uAPI to access
content in the Travelport GDS. Travelport will determine the number of uAPI
Segments from its books and records, subject to Subscriber’s audit rights
detailed in Section 15 of the Agreement.


2.
Term



This Addendum is effective on the Addendum Effective Date and will continue for
a term ending on the termination or expiration of the Agreement, unless earlier
terminated as set forth herein (the “Term”).


3.
Grant of Rights



A.Travelport hereby grants to Licensees for the Term a limited, non-exclusive,
non-transferable, non-assignable, license to access, use, perform and display
the uAPI with the Authorized Application (the “Licensed API”) for the Purpose,
and to sublicense the foregoing rights to use, perform and display solely for
the Purpose but only to those third party developers whom a Licensee has
previously used and who first agree to be bound by those Licensee
Responsibilities (Section 5) herein which by their nature would be applicable to
such third party developers when




--------------------------------------------------------------------------------




taken in context. The rights granted above are limited to the Licensed API and
they may not be sublicensed except as expressly permitted in this Addendum
without the prior consent of Travelport.


B.Subscriber acknowledges that, as between the parties, all rights and title in
the Licensed API, and in the intellectual property rights in the Licensed API,
and all API Documentation, regardless of media or format, whether registered or
unregistered, anywhere in the world, belong, and will belong, to Travelport, its
affiliate or subsidiary companies, orits licensors, as the case may be.
Subscriber has no rights in or to the intellectual property rights in the
Licensed API, and any API Documentation other than as expressly provided in this
Addendum or as otherwise expressly agreed in writing between Travelport and a
Licensee. Travelport acknowledges on behalf of itself and its affiliates that,
as between the parties, all rights and title in the interface used by the
Licensees to access and use the Licensed API and in the intellectual property
rights in such interface and any related documentation, regardless of media or
format, whether registered or unregistered, anywhere in the world (collectively,
the “Licensees’ IP”), belong, and will belong, to Subscriber, its affiliate or
subsidiary companies, or its licensors, as the case may be. Travelport has no
rights in or to the intellectual property rights in the Licensees’ IP other than
as expressly provided in this Addendum or as otherwise expressly agreed in
writing between Travelport and a Licensee.


4.
Travelport Responsibilities



A.Travelport will provide standard help desk support to Licensees for the
Licensed API at no additional cost; provided, however, a Licensee may utilize a
third party developer approved by Travelport, to provide support to Licensee
rather than Travelport. Travelport reserves the right to provide the above
support relating to the Licensed API via online tutorials, online messaging, or
via remote access.


B.Travelport reserves the right to limit and/or interrupt access to the Licensed
API by a Licensee in order to carry out scheduled maintenance or unscheduled
work or to modify or update the Licensed API provided, however, that no Licensee
is impacted by downtime, latencies or malfunctions associated therewith
disproportionately to other licensees of the Travelport uAPI. Travelport will
use commercially reasonable efforts to provide a minimum of 24 hours prior
written notice of scheduled maintenance, modification or updates to the Licensed
API and shall use its commercially reasonable efforts to reduce any downtime
associated therewith and with any unscheduled work.


C.Travelport reserves the right to update or upgrade the Licensed API using
automatic updating technology provided it complies with the terms of this
Addendum, including without limitation the terms set forth in Article 6 below.


D.Travelport does not warrant that the Licensed API will work in combination
with any hardware or software products or services provided by third parties or
meet Licensees’ unique requirements. For any third-party hardware or software
listed in the API Documentation as being compatible, Travelport will undertake
commercially reasonable efforts to provide compatibility, except where the
non-compatibility is caused by a defect in the third party’s product or service
or from use of the Licensed API not in accordance with such API Documentation.


E.Travelport and Subscriber will meet periodically to discuss system capacity to
support Licensees’ volumes including during peak usage.


5.
Licensee Responsibilities



A.Licensees may use the Licensed API only for the Purpose. Licensees may cache
data accessed through use of the Licensed API and will not, without Travelport’s
prior written consent and except as otherwise set forth in this Addendum allow
any third party to have access to the Licensed API, or transfer or redistribute
to any third party any data, or copy of any data, accessed through use of the
Licensed API. Should Travelport permit a Licensee to allow a third party
developer not otherwise authorized herein to access and use the Licensed API on
Licensee’s behalf, Subscriber waives the right to assert any claim against
Travelport related to such third party’s access and will indemnify and hold
Travelport harmless from all liabilities, costs and expenses (including
reasonable attorneys’ fees) resulting from or related to such third party
developer’s access and use of the Licensed API. Travelport may withdraw its
authorization to allow a third party developer’s access to a Licensee’s Licensed
API credentials upon 90 days’ prior written notice to Subscriber.


B.Subscriber acknowledges that Travelport has the right to evaluate each website
and/or application at any time to certify that it conforms to Travelport’s
requirements with respect to the impact on the Travelport GDS. If Subscriber
makes material modifications to the Authorized Application, then Travelport will
have the right to re-perform its certification tests.






--------------------------------------------------------------------------------




C.Subscriber on behalf of itself and the other Licensees represents that it is
authorized to make reservations and book the content of those travel suppliers
available via the uAPI. Travelport has the right to evaluate Licensees’
credentials to book various travel suppliers and refuse access to a Licensee
should a Licensee’s credentials not be validated.


D.Licensee will maintain the minimum hardware and software requirements
specified by Travelport in the API Documentation.


E.Each Licensee is responsible for training its employees on how to use the
Licensed API.


F.Each Licensee will enable its systems to receive automatic updates to the
Licensed API. For updates that do not occur automatically, Subscriber will use
commercially reasonable efforts to install and implement new releases of the
Licensed API within 90 days of Subscriber’s receipt of the update and will
discontinue use of the superseded release within 90 days of such implementation.


G.Each Licensee will take reasonable precautions to prevent any unauthorized use
of the Licensed API. Each Licensee will prohibit each of its employees from
sharing their log-on credentials with any other person.


H.For purposes of facilitating Travelport’s system capacity planning, Subscriber
will use reasonable business efforts to provide to Travelport a prior written
notice of any event that may have a Material Increase on the number of uAPI
messages made by Subscriber through the Licensed API , including, but not
limited to, new code or changes to existing code launched by Subscriber,
Subscriber’s entrance into new markets, or Subscriber’s advertising/marketing
campaigns. As used immediately above, “Material Increase” means an increase in
volume such that the 5% threshold referred to in the Purpose definition (the “5%
Threshold”) is exceeded by 20% or more. If Subscriber fails to use reasonable
business efforts to provide such prior written notice to Travelport and as a
result, Travelport does not have sufficient capacity to process uAPI messages
generated by Subscriber, Travelport may, subject to Section 4(E) above, (i)
throttle Subscriber’s volume to a manageable level (but in no event less than
the 5% Threshold until Travelport resolves any system capacity issues, or if (i)
is not possible, then (ii) upgrade Subscriber from its current version of the
Licensed API to a premium version, if available, subject to Travelport’s then
current standard fees and charges for such version and only for so long as is
necessary to support the increased volumes produced by Subscriber.


6.
Modifications and Additions



Travelport may update, upgrade, enhance or modify the Licensed API at its
discretion at any time provided it gives Subscriber reasonable advance notice
(which shall mean a minimum of 30-days’ notice) and that any such updates,
upgrades, enhancements or modifications will not cause any Licensee to incur
substantial expenses in upgrading to same. Notwithstanding any other provision
in this Addendum, any new version, update, upgrade, release or the like to the
Licensed API (each, a “New Release”) will be backward compatible such that a
Licensee may continue to use the Licensed API subject to the terms in this
Addendum including without limitation without upgrading to a New Release for at
least one year after the rollout of the New Release. Travelport may migrate a
Licensee to new Licensed APIs used by Travelport provided the parties first
agree in writing upon the new Licensed APIs and timing of such migration.
Travelport will ensure that any updates, upgrades, enhancements or modifications
will not materially adversely affect any Licensee and, in addition to any other
rights or remedies a Licensee may have under the Agreement, at law or in equity,
Travelport shall, and shall permit each Licensee to, promptly roll back to the
prior version and implement such other measures as may be necessary to avoid any
material adverse effect, Travelport remaining subject at all times to the terms
of this Addendum.


7.
Payment Terms



A.In consideration for the services supplied and rights granted by Travelport
hereunder, Subscriber will pay Travelport the PNR Fees set forth on Attachment
1.


B.Subscriber will provide Travelport with the number of monthly PNRs that were
booked using ePricing for the prior month and PNR Fees will be settled during
the monthly reconciliation process.
















--------------------------------------------------------------------------------




8.
Relationship to the Agreement



A.This Addendum amends and supplements the Agreement. Except as expressly
modified in this Addendum, all other provisions of the Agreement will remain in
full force and effect and will apply to the Licensed API in accordance with
their terms.


B.In the event of a conflict between this Addendum and the Agreement with
respect to the subject matter of this Addendum, this Addendum will control.


9.
No Precedent



Subscriber and Travelport each acknowledge that the terms and conditions
relating to the uAPI in this Addendum have no relationship to the terms and
conditions that have been or may be agreed upon between Subscriber and
Travelport for Subscriber’s use of e-Pricing in other contexts and may not be
used as precedent for negotiations in future uAPI and/or e-Pricing business
arrangements that the parties may wish to pursue. Further, Subscriber and
Travelport each acknowledge that a Licensee’s use of e-Pricing as set forth in
this Addendum does not indicate that e-Pricing demonstrates functionality
substantially equivalent to or better than ITA’s fare shopping tool or otherwise
suggest that e-Pricing meets any functional parity provisions in the Agreement.


10.
Right to Audit



Travelport shall have the right to audit Subscriber’s books and records in
accordance with Section 15 of the Agreement in order to confirm the number of
PNRs and the PNR Fees as defined in Attachment 1 to this Addendum.








--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have executed this Addendum by their duly
authorized representatives.
Orbitz Worldwide LLC
 
Travelport, LP:
By: Travelport Holdings, LLC, as General Partner
Signature:
/s/ Stephen C. Praven
 
Signature:
/s/ Matthew Cozens
Print Name:
Stephen C. Praven
 
Print Name:
Matthew Cozens
Title:
VP, Business Development
 
Title:
Sr. Dir. Finance Americas
Date:
03/28/13
 
Date:
28-Mar-2013



Travelport Global Distribution System, BV
Signature:
/s/ Marco van Ieperen
Print Name:
Marco van Ieperen
Title:
Director
Date:
28-03-2013







--------------------------------------------------------------------------------






ATTACHMENT 1


LICENSED API, AUTHORIZED APPLICATION, AND FEES




Licensed API. Subscriber elects for itself and the other Licensees to use the
following Licensed API(s): (only checked items apply)


S Universal API
£ Web Services
£ XML Pro Premium
£ XML Pro Standard
£ XML Pro Limited


Authorized Application


The applicable Licensed API is licensed to Licensees for use with the web
site(s) and/or application(s) listed below that have been authorized by
Travelport (“Authorized Application”):


Licensed API: Universal API
Web Site(s): Orbitz CTIX
Application(s):
£ business-to-business S business-to-consumer £ business-to-tour/travel agency
£ other:
Purpose of Application:
 Per the Purpose of this Addendum



PNR Fees
Subscriber will pay Travelport a $0.43 per passenger name record (“PNR”) fee
(“PNR Fee”) for each PNR created by Subscriber using e-Pricing in accordance
with Sections 3(b) of the Agreement Relating to ITA, Ebookers and Supplier Link
dated February 1, 2011 between Travelport, LP and Orbitz Worldwide, LLC as such
obligation is clarified below. For the avoidance of doubt and notwithstanding
any provision in the Agreement or this Addendum, Subscriber will only be
obligated to pay a PNR Fee based on the number of ticketed (regardless of
whether subsequently cancelled), or changed and re-ticketed PNRs generated by
Subscriber. Before Subscriber begins to use e-Pricing in connection with more
than the 5% Threshold, Subscriber and Travelport shall meet to discuss the
development of a tracking tool to track the number of PNRs that use e-Pricing
(“Tracking Tool”), with the goal being that once a Tracking Tool is developed
and implemented, Subscriber shall pay the PNR Fee on a per PNR basis based on
each PNR generated as a result of that customer’s actual use of ePricing. This
would mean, for example, that if an Orbitz customer’s use of ePricing results in
that customer attempting to book a flight (which generates a PNR) but the
booking fails and the customer attempts again and is successful (meaning another
PNR is generated) but the customer did not have to use ePricing again to
complete the successful booking, then, because the customer only used ePricing
once, Orbitz would pay a total of one PNR Fee, even though two PNRs were
generated.



Travelport and Subscriber will review message activity 3 months after
implementation of the uAPI (“Review Period”) and will negotiate allowed message
thresholds and excess message fees. Travelport will offer thresholds and fees
that are consistent with those thresholds and fees it has generally offered to
its other subscribers. Subject to the requirement in the preceding sentence, if
the parties do not agree upon allowed message thresholds and excess message fees
within 30 days following the Review Period, either party may terminate this API
Addendum upon 30 days prior written notice.




